Citation Nr: 1605488	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-18 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a breathing disability, to include bronchitis and asthma.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to a higher initial rating for post-operative right Achilles tendon rupture, currently rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009, July 2010, June 2011, And October 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues were remanded in April 2015 for further development.

In its April 2015 remand, the Board stated that the Veteran's right Achilles tendon rupture was currently rated as 10 percent disabling.  The Board now notes that a 10 percent rating was assigned when service connection was first granted (in an October 2011 rating decision).  However, the RO increased that rating to 20 percent effective September 26, 2008 (the date of receipt of the claim).  The increase was apparently made in an August 2014 rating decision.  The rating decision in VBMS is blank; but there is a corresponding August 2014 statement of the case (9/19/14) that explains the increase.  The Veteran was notified of the increase by way of a September 2014 correspondence.  

The Board also notes that the Veteran was represented by Kenneth LaVan.  However, he withdrew his representation by way of August 2015 and September 2015 correspondences. 

The Veteran presented testimony at a Board hearing in December 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a sinus disability, a breathing disability (to include bronchitis and asthma), and left hip disability; as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's post-operative right Achilles tendon rupture is not manifested by ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected post-operative right Achilles tendon rupture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5270-5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in July 2012 and June 2015, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and they adequately addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected post-operative right Achilles tendon rupture has been rated by the RO under the provisions of Diagnostic Code 5271.  Under this regulatory provision, a rating of 10 percent is warranted for moderate limitation of motion.  A rating of 20 percent is warranted for marked limitation of motion. 

The only relevant diagnostic code that allows for a rating in excess of 20 percent is Diagnostic Code 5270.  Under Diagnostic Code 5270, a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.

At the Veteran's December 2014 Board hearing, he testified that he has to wear certain types of shoes because his feet swell, and that sometimes he has to wear flip-flops.  He also reported stiffness and irritation.  He stated that when the ankle swells (two to three times per moth), he cannot move it (VBMS, 12/1/14, pgs. 33-35).  

The Veteran underwent a VA examination in July 2012. The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported episodes of increased pain and swelling.  Flare-ups consisted of swelling, soreness, tenderness, and additional pain.  Upon examination, the Veteran achieved plantar flexion from 0 to 10 degrees (with objective evidence of pain at 5 degrees).  He achieved 5 degrees of dorsiflexion (with objective evidence of pain at 5 degrees).  The Board notes that normal range of motion is 0 to 45 degrees of plantar flexion, and     
0 to 20 degrees of dorsiflexion.  The Veteran did not have additional limitation of motion following repetitive use testing.  Muscle strength testing revealed normal strength on plantar flexion and dorsiflexion.  The examiner found no evidence of ankylosis.  The Veteran reported that the pain to his distal Achilles is constant and sharp.  He stated that he could not wear certain shoes (certain boots and tennis shoes).  He could not stand for long periods of time or walk long distances.  He reported that he regularly used ankle braces, although joint stability tests were yielded normal findings.  
  
The Veteran underwent a VA examination in June 2015 (VBMS, 7/22/15).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain, and flare-ups that limit prolonged standing/walking.  Upon examination, the Veteran achieved an initial range of motion of 0 to 15 degrees of dorsiflexion, and 0 to 30 degrees of plantar flexion.  The Board notes that normal range of motion is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.    

The examiner noted that the Veteran experienced pain with dorsiflexion, but that it did not result in additional functional loss.  After repeated use, the Veteran did not experience any additional loss of motion; and the examiner opined that the Veteran did not experience additional limitation of motion during a flare-ups.  The flare-ups were noted to be mild, and occurred 2-3 times per year, with each flare-up lasting 1-2 days.  The flare-ups resulted in additional functional loss due to weakness (but the examiner opined that the range of motion would be unchanged).  Muscle strength testing revealed muscle strength to be 4/5 for both plantar flexion and dorsiflexion.  The examiner specifically noted that there was no ankylosis.  There was no joint instability.  

As noted above, the only Diagnostic Code allowing for a rating in excess of 20 percent, only allows for such a rating when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  In this case, there has been no evidence of ankylosis.  To the contrary, both VA examiners specifically found that there was no ankylosis.  

The Board acknowledges the Veteran's contention that when the ankle swells, he cannot move it.  Nonetheless, in weighing the lack of objective evidence of ankylosis, and the limited number of flare-ups per year, the Board finds that the Veteran's disability is most appropriately rated at 20 percent for marked limitation of motion.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 20 percent for post-operative right Achilles tendon rupture must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, limitation of motion, and occasional weakness and stiffness.  These symptoms are contemplated in the rating criteria.  The Veteran's current rating reflects marked limitation of motion.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's post-operative right Achilles tendon rupture is denied.  


REMAND

Sinus, breathing disability, to include bronchitis and asthma, left hip.
The Board previously remanded these issues so that the Veteran could undergo VA examinations and so that the RO could obtain competent medical opinions regarding the etiology and severity of the disabilities.  The Board finds all the examination reports to be inadequate.

With regards to the Veteran's sinus/breathing disabilities, the Board found that although the service treatment records were not available, the RO noted in a 2003 decision that the Veteran suffered from bronchitis in September 1994 and that he had another episode in January 1995.  The examiner was specifically instructed to address these findings, as well as the lay testimony of the Veteran.  

The Veteran underwent VA examinations in June 2015.  The examiner noted "recurrent sinus infections," "a history of allergic rhinitis," and that "the condition has remained the same with symptoms of sneezing and sinus pressure" (VBMS, 7/22/15, p. 24).  The examiner found that it was less likely than not that the Veteran's current disabilities were incurred in or caused by service.  His rationale in regards to all three issues was: "I am unable to link the vets current condition to a single event in military service." (VBMS, 7/22/15, p. 43).    

In order for service connection to be warranted, the current disability does not need to be linked to a single event.  To the contrary, in this case, multiple recurrences of a condition (as is the case with the Veteran's sinus/breathing disability) would seem to support the Veteran's claim.  Additionally, the Board notes that the examiner provided no rationale as to why he could not link the Veteran's current disabilities to service.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds the rationale to be completely inadequate.  

The claims were remanded so that the RO could obtain a competent medical examination.  No competent medical opinion was obtained.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for a left hip disability, a breathing disability (to include bronchitis), and a sinus disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his sinus and breathing disability (to include bronchitis and asthma).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should accept as true that the Veteran was stationed in Alaska from January 1992 to July 1994 and from March 1997 to March 2000; that he experienced nosebleeds during that time; that he was assessed with bronchitis in September 1994 and January 1995; and that in September 1994, he was noted to have a history of asthma that was not treated at that time.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Additionally, the examiner must support any and all conclusions with a thorough rationale.    

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's left hip disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary:

a) the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that a left hip disability began during or is causally related to service.

The examiner should accept as true, the fact that the Veteran sustained a severe bruise to the left hip in approximately August 1996 as a result of an Airborne jump.

b)  the examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Additionally, the examiner must support any and all conclusions with a thorough rationale.    

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


